Exhibit 10.21

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made as of May 25, 2005 (the
“Effective Date”), between American Tire Distributors Holdings, Inc., a Delaware
corporation (the “Company”), and «NAME» (the “Optionee”).

RECITALS

A. The Company has adopted the 2005 Management Stock Incentive Plan (the
“Plan”), a copy of which has been provided to the Optionee.

B. The Company desires to grant the Optionee the opportunity to acquire a
proprietary interest in the Company to encourage the Optionee’s contribution to
the success and progress of the Company.

C. In accordance with the Plan, the Committee (as defined in the Plan) has
granted to the Optionee a non-qualified option to purchase shares of Series A
Common Stock, $0.01 par value per share, of the Company (the “Series A Stock”)
subject to the terms and conditions of the Plan and this Agreement.

AGREEMENTS

1. Definitions. Capitalized terms used herein shall have the following meanings:

“Act” is defined in Section 11(a).

“Agreement” means this Stock Option Agreement.

“Approved Sale” means a transaction or a series of related transactions which
results in any person or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) acquiring more than
fifty percent (50%) of the economic beneficial interest in the equity securities
or business of the Company (disregarding for this purpose any disparate voting
rights attributable to the outstanding stock of the Company), whether pursuant
to the sale of the stock, the sale of the assets, or a merger or consolidation
(other than, in any case, a sale or transfer of stock by an Initial Stockholder
or affiliate thereof to (i) another Initial Stockholder or affiliate thereof, or
(ii) a non-U.S. entity with respect to which Investcorp S.A. or affiliate
thereof has an administrative relationship with respect to shares of the
Company).

“ATDH” means ATD Holdings Limited.

“Cash Realization” means the receipt by the Initial Stockholder of cash proceeds
on account of (i) its beneficial interest in the equity securities or business
of the Company or (ii) marketable securities which were originally received by
the Initial Stockholder on account of such beneficial interest, whether by sale,
transfer, dividend, recapitalization or otherwise (other than, in any case, a
sale or transfer to (i) another Initial Stockholder or affiliate thereof, or
(ii) a non-U.S. entity with respect to which Investcorp S.A. or affiliate
thereof has an administrative relationship with respect to shares of the
Company).



--------------------------------------------------------------------------------

“Cause” has the meaning ascribed to such term in the Employment Agreement.

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as amended or restated from time to time.

“Closing Date” means March 31, 2005.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” has the meaning ascribed to such term in the Plan.

“Company” is defined in the preamble.

“Cost” is defined as the Exercise Price.

“Disability” has the meaning ascribed to such term in the Employment Agreement.

“Effective Date” is defined in the preamble.

“Employment Agreement” means that certain Employment Agreement, dated as of
«EMP_AGMT_DATE», by and between «NAME» and Optionee.

“Exercise Price” is defined in Section 2.

“Fair Market Value” means the value of an Option Share calculated pursuant to
Section 9(b) as of the applicable date of determination.

“Good Reason” has the meaning ascribed to such term in the Employment Agreement.

“Initial Public Offering” means the sale of any of the common stock of the
Company pursuant to a registration statement that has been declared effective
under the Act, if as a result of such sale (i) the issuer becomes a reporting
company under Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as
amended, and (ii) such stock is traded on the New York Stock Exchange or the
American Stock Exchange, or is quoted on the NASDAQ National Market System or is
traded or quoted on any other national stock exchange or national securities
system.

“Initial Stockholder” means, collectively, ATDH and any other Cayman Islands
domiciled entity with whom an affiliate of ATDH has an administrative
relationship with respect to shares of the Company who became a shareholder of
the Company as of the Closing Date and any transferees of ATDH or such
shareholders who have such an administrative relationship prior to an Approved
Sale or Initial Public Offering.

“Option” is defined in Section 2.

 

2



--------------------------------------------------------------------------------

“Optionee” is defined in the preamble.

“Option Shares” is defined in Section 2.

“Participant Committee” has the meaning ascribed to such term in the Plan.

“Permitted Transferee” is defined in Section 5.

“Person” means and includes an individual, a partnership, a corporation, a
limited liability company, a trust, a joint venture, an unincorporated
organization and any governmental or regulatory body or agency or other
authority.

“Plan” is defined in recital A.

“Repurchase Period” and “Repurchase Right” are defined in Section 9(a).

“Series A Stock” is defined in recital C.

“Subsidiary” means any joint venture, corporation, partnership, limited
liability company or other entity as to which the Company, whether directly or
indirectly, has more than fifty percent (50%) of the voting power or rights to
capital or profits.

“Termination Date” means the date on which the Optionee ceases to be employed by
the Company or any Subsidiary for any reason.

2. Grant of Option. The Company grants to the Optionee the right and option (the
“Option”) to purchase, on the terms and conditions hereinafter set forth, all or
any part of «M__OF_SHARES» shares of Series A Stock (the “Option Shares”), at
the purchase price of «PRICE» per Option Share (as such amount may be adjusted,
the “Exercise Price”), on the terms and conditions set forth herein. The Option
is not intended to be, and shall not be, an incentive stock option under
Section 422 of the Code.

3. Exercisability. The Option shall become exercisable to the extent of
one-hundred percent (100%) of the Option Shares in connection with a Cash
Realization if the Initial Stockholder has realized as of such time at least a
twenty-five percent (25% ) annual internal rate of return on the investment made
by the Initial Stockholder in the Company (measured from the Closing Date
through the date of closing of the Cash Realization and taking into account the
current Cash Realization as well as any previous Cash Realizations); provided,
that the Optionee remains continuously employed by the Company through the
closing of such Cash Realization. To the extent any portion of this Option
becoming exercisable would have the effect of causing such threshold annual
internal rate of return to not be attained, as much as possible of this Option
shall instead become exercisable that would permit such threshold to be
attained.

4. Expiration.

(a) The exercisable portion of the Option shall expire on the earlier of (i) the
thirtieth (30th) calendar day after the seventh (7th) anniversary of the
Effective Date, (ii) the thirtieth (30th) calendar day after the Termination
Date if the Optionee resigns from the

 

3



--------------------------------------------------------------------------------

Company without Good Reason, (iii) the Termination Date if the Optionee is
terminated for Cause by the Company, (iv) one (1) year after the Termination
Date if the Optionee’s employment is terminated by reason of death or Disability
and (v) the ninetieth (90th) calendar day after the Termination Date if the
Optionee resigns for Good Reason or is terminated by the Company without Cause.

(b) The unexercisable portion of the Option shall expire on the earlier to occur
of (i) the thirtieth (30th) calendar day after the seventh (7th) anniversary of
the Effective Date, (ii) the Termination Date and (iii) an Approved Sale.

5. Nontransferability. The Option shall not be transferable by the Optionee
except that the Optionee may transfer the Option to (a) his or her spouse,
child, estate, personal representative, heir or successor, (b) a trust for the
benefit of the Optionee or his or her spouse, child or heir, or (c) a
partnership or limited liability company the partners or members of which
consist solely of the Optionee and/or his or her spouse, child, heir, and/or
successor (each, a “Permitted Transferee”) and the Option is exercisable, during
the Optionee’s lifetime, only by him or her or a Permitted Transferee, or, in
the event of the Optionee’s death or Disability, his or her executor, guardian
or legal representative; provided, however, that no transfer shall be permitted
if such transfer is made in connection with an Internal Revenue Service “listed
transaction”. More particularly (but without limiting the generality of the
foregoing), the Option may not be assigned, transferred (except as aforesaid),
pledged or hypothecated in any way (whether by operation of law or otherwise),
and shall not be subject to execution, attachment or similar process. Any
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions hereof, and the levy of any attachment or similar
process upon the Option that would otherwise effect a change in the ownership of
the Option, shall terminate the Option; provided, however, that, in the case of
the involuntary levy of any attachment or similar involuntary process upon the
Option, the Optionee shall have thirty (30) calendar days after notice thereof
to cure such levy or process before the Option terminates. This Agreement shall
be binding on and enforceable against any person who is a Permitted Transferee
of the Option.

6. Adjustments; Effect of Approved Sale.

(a) If the shares of Series A Stock are changed into or exchanged for a
different number or kind of shares or securities as the result of any one or
more reorganizations, recapitalizations, stock splits, reverse stock splits,
stock dividends, stock distributions or similar events, an appropriate
adjustment shall be made in the number and kind of shares subject to the Option
and in the Exercise Price for each share subject to the Option. No fractional
interests shall be issued on account of any such adjustment unless the Committee
specifically determines to the contrary, and the Committee may provide for such
customary cash-in-lieu of fractional interests provisions as it deems
appropriate.

(b) In the event of an Approved Sale, the exercisable but unexercised portion of
the Option will be subject to one of the following, as applicable: (i) in the
event of an Approved Sale in which the holders of shares of Series A Stock are
receiving predominantly cash proceeds, if the definitive agreement governing
such Approved Sale so provides, effective as of the consummation of such
Approved Sale, the exercisable but unexercised portion of the

 

4



--------------------------------------------------------------------------------

Option shall be automatically cancelled and the Optionee shall be entitled to
receive in cash the per share consideration payable to such holders in such
Approved Sale less the Exercise Price attributable to such unexercised portion
of the Option and any applicable tax withholding obligations; (ii) in the event
of an Approved Sale structured as a stock-for-stock merger, exchange or similar
transaction, if the definitive agreement governing such Approved Sale so
provides, effective as of the consummation of such Approved Sale, the
exercisable but unexercised portion of the Option shall automatically be
converted into an option to purchase the type of securities into which the
shares of Series A Stock are being converted in such Approved Sale, with
appropriate adjustments to the per share Exercise Price and number of shares
covered thereby based on the exchange ratio in such transaction as determined by
the Committee in its discretion (subject to customary provisions for
cash-in-lieu of fractional shares as and if determined appropriate by the
Committee); or (iii) if neither clause (i) nor clause (ii) of this Section 6(b)
is applicable, the exercisable but unexercised portion of the Option shall
automatically terminate as of the consummation of such Approved Sale provided
that the Company has given written notice to the Optionee at least fifteen
(15) calendar days prior to the consummation of such Approved Sale and afforded
the Optionee the opportunity to exercise such exercisable but unexercised
portion (conditioned on the actual consummation of such Approved Sale) through
the close of business on the day immediately preceding the scheduled date of
such consummation (with the Optionee having the right to then exercise such
portion as would otherwise become exercisable as of such consummation pursuant
to the terms of Section 3). Unless otherwise determined by the Committee, in the
event of an Approved Sale, the unexercisable portion of the Option shall
automatically terminate upon the consummation of such Approved Sale.

7. Exercise of the Option. Prior to the expiration or termination thereof, the
Optionee may exercise the exercisable portion of the Option from time to time in
whole or in part. Upon electing to exercise the Option, the Optionee shall
deliver to the Secretary of the Company a written and signed notice of such
election setting forth the number of Option Shares the Optionee has elected to
purchase and shall at the time of delivery of such notice tender cash or a
cashier’s or certified bank check to the order of the Company for the full
Exercise Price of such Option Shares and any amount required pursuant to
Section 17 hereof; provided that the Optionee may satisfy any amount required
pursuant to Section 17 hereof by having the Company withhold an equivalent
amount of exercisable Option Shares upon exercise. The Committee may, in its
discretion, permit payment of the Exercise Price in such other form or in such
other manner as may be permissible under the Plan and under any applicable law.

8. Restrictions on Transfers of Shares Issuable Upon Exercise. Subject to
Section 9 hereof, prior to the earlier of (A) one hundred eighty (180) days
following an Initial Public Offering or (B) an Approved Sale, the Option Shares
shall not be transferable or transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) except that the Optionee may
transfer the Option Shares (i) to a Permitted Transferee, as defined in
Section 5, or (ii) as provided for in Sections 4 and 5 of the Certificate of
Incorporation. This Agreement shall be binding on and enforceable against any
person who is a Permitted Transferee of the Option Shares except a person who
acquires the Option Shares pursuant to Section 4 or 5 of the Certificate of
Incorporation or as part of the Initial Public Offering. The stock certificates
issued to evidence Option Shares upon exercise of the Option hereunder shall
bear a legend referring to this Agreement and the restrictions contained herein.

 

5



--------------------------------------------------------------------------------

9. Repurchase of Option Shares.

(a) In the event that Optionee ceases to be employed by the Company for any
reason prior to an Initial Public Offering or Approved Sale, the Company, during
the sixty (60) calendar days following the Termination Date (the “Repurchase
Period”), shall, subject to Section 9(d), have the right to purchase all or any
portion of the Option Shares (the “Repurchase Right”). The purchase price for
each Option Share purchased under this Section 9(a) shall equal Fair Market
Value; provided, however, that (i) if Optionee resigns without Good Reason prior
to the first anniversary of the Effective Date or is terminated for Cause prior
to the first anniversary of the Effective Date the purchase price for each
Option Share shall equal Cost and (ii) if Optionee resigns without Good Reason
after the first anniversary of the Effective Date but prior to the third
anniversary of the Effective Date or is terminated for Cause at any time after
the first anniversary of the Effective Date, the purchase price shall equal the
lower of Fair Market Value or Cost. If the Company elects to purchase some or
all of the Option Shares, it shall notify Optionee, and any Permitted Transferee
thereof that then holds Option Shares, at or before the end of the Repurchase
Period of such election and the purchase price shall for the Option Shares to be
purchased shall be paid in cash to the Optionee, and/or his or her Permitted
Transferee or Permitted Transferees, as the case may be, at a time set by the
Company within thirty (30) calendar days after the end of the Repurchase Period,
provided that Optionee, and any Permitted Transferee thereof that then holds
Option Shares, has presented to the Company a stock certificate or certificates
evidencing the Option Shares to be purchased (or an affidavit of loss with
respect thereto) duly endorsed for transfer. If Optionee fails to deliver such
stock certificate or certificates (or an affidavit of loss with respect thereto)
duly endorsed for transfer, the Option Shares represented thereby shall be
deemed to have been purchased upon (i) the payment by the Company of the
purchase price for the purchased Option Shares to Optionee or his or her
Permitted Transferee or Permitted Transferees or (ii) notice to Optionee or such
Permitted Transferee or Permitted Transferees that the Company is holding the
purchase price for the purchased Option Shares for the account of Optionee,
and/or his Permitted Transferee or Permitted Transferees, as the case may be,
and upon such payment or notice, Optionee, and/or his or her Permitted
Transferee or Permitted Transferees, as the case may be, will have no further
rights in or to such Option Shares. The Company may assign its rights under this
Section 9(a) to ATDH or an affiliate of the Company. If Option Shares have been
transferred by Optionee to a Permitted Transferee, any Option Shares purchased
under this Section 9(a) shall be purchased from Optionee and any such Permitted
Transferee on a pro rata basis. If, after Optionee’s termination, the Option
Shares are not purchased pursuant to this Section 9(a), the restrictions on
transfer thereof contained in this Agreement shall terminate and be of no
further force and effect.

(b) The Fair Market Value of Option Shares to be purchased hereunder by the
Company, ATDH or an affiliate of the Company, as the case may be, shall be
determined in good faith by the Company’s Board of Directors as of the
Termination Date, unless and to the extent Section 9(d) applies, in which case
the determination will be as of the date of exercise of the Repurchase Right.
The Fair Market Value shall be based on an assumed sale of 100% of the
outstanding capital stock of the Company (without reduction for minority
interest, lack of voting rights or lack of liquidity of the Option Shares) and
derived from reasonable and customary valuation methodology. If such
determination of the Fair Market Value is challenged by the Optionee, a mutually
acceptable investment banker or appraiser shall establish the Fair Market Value
as of the date of valuation referenced by the Board of Directors. The investment
banker’s

 

6



--------------------------------------------------------------------------------

or appraiser’s determination shall be conclusive and binding on the Company and
the Optionee. Upon request by the Optionee, the Company shall make available to
the Optionee a description of the methodology employed by the investment banker
or appraiser in making the determination of Fair Market Value, which description
shall include, to the extent relevant, a listing of companies used in comparing
market and transaction valuations, the range of multiples applied, and the
terminal valuation, discount factor and multiples used in any discounted cash
flow analysis. The Company shall bear all costs incurred in connection with the
services of such investment banker or appraiser unless (i) the Fair Market Value
established by such investment banker or appraiser is less than or equal to 120%
but more than 110% of the determination challenged by the Optionee, in which
case the Optionee shall promptly pay or reimburse the Company fifty percent
(50%) for such costs, or (ii) the Fair Market Value established by such
investment banker or appraiser is equal to or less than 110% of the
determination challenged by the Optionee, in which case the Optionee shall
promptly pay or reimburse the Company for one hundred percent (100%) of such
costs. If the Optionee and the Company cannot agree upon an investment banker or
appraiser, they shall each choose an investment banker or appraiser and the two
shall choose a third investment banker or appraiser who shall establish the Fair
Market Value.

(c) The Optionee shall not be considered to have ceased to be employed by the
Company for purposes of this Agreement if the Optionee continues to be employed
by the Company or an affiliate thereof.

(d) In the event that (i) on the Termination Date, Optionee owns Option Shares
that have not been owned by the Optionee for a period of at least six
(6) months, and/or (ii) following the Termination Date, the Optionee exercises
any then outstanding vested Option pursuant to this Agreement, with respect to
all such Option Shares, the Repurchase Period will not commence on the
Termination Date but rather will commence on the first date on which all such
Option Shares have been owned by Optionee for six (6) months and a day.

10. Lock-Up Arrangements. If requested in writing by the underwriters for an
underwritten public offering of common stock of the Company, each Optionee who
is a party to this Agreement shall agree not to sell or transfer any Option
Shares (other than Option Shares being registered in such offering) without the
consent of such underwriters for a period of at least (a) one hundred eighty
(180) calendar days following the effective date of the registration statement
relating to the Initial Public Offering, and (b) ninety (90) calendar days
following the effective date of the registration statement relating to any other
underwritten public offering.

11. Compliance with Legal Requirements.

(a) No Option Shares shall be issued or transferred pursuant to this Agreement
unless and until all legal requirements applicable to such issuance or transfer
have, in the opinion of counsel to the Company, been satisfied. Such
requirements may include, but are not limited to, registering or qualifying such
Option Shares under any state or federal law, satisfying any applicable law
relating to the transfer of unregistered securities or demonstrating the
availability of an exemption from applicable laws, placing a legend on the
Option Shares to the effect that they were issued in reliance upon an exemption
from registration under the Securities Act of 1933, as amended (the “Act”), and
may not be transferred other than in reliance upon Rule 144 or Rule 701
promulgated under the Act, if available, or upon another exemption from the Act,
or obtaining the consent or approval of any governmental regulatory body.

 

7



--------------------------------------------------------------------------------

(b) The Optionee understands that the Company intends for the offering and sale
of Option Shares to be effected in reliance upon Rule 701 or another available
exemption from registration under the Act, and that the Company is under no
obligation to register for resale the Option Shares issued upon exercise of the
Option. In connection with any issuance or transfer of Option Shares, the person
acquiring the Option Shares shall, if requested by the Company, provide
information and assurances satisfactory to counsel to the Company with respect
to such matters as the Company reasonably may deem desirable to assure
compliance with all applicable legal requirements.

12. Subject to Certificate of Incorporation. The Optionee acknowledges that the
Option Shares are subject to the terms of the Certificate of Incorporation.

13. No Interest in Shares Subject to Option. Neither the Optionee nor any
beneficiary or other person claiming under or through the Optionee shall have
any right, title, interest or privilege in or to any shares of stock allocated
or reserved pursuant to the Plan or subject to this Agreement except as to such
Option Shares, if any, as shall have been issued to such person upon a valid
exercise of an Option or any part thereof.

14. Plan Controls. The Option hereby granted is subject to, and the Company and
the Optionee agree to be bound by, all of the terms and conditions of the Plan
as the same may be amended from time to time in accordance with the terms
thereof; provided that, no such amendment shall be effective as to the Option
without the Optionee’s consent insofar as it adversely affects the Optionee’s
material rights under this Agreement, which consent will not be unreasonably
withheld by the Optionee; and provided further that, the Participant Committee
shall not have the authority to approve any amendment to this Agreement or waive
any provision hereof without the Optionee’s consent.

15. Not an Employment Contract. Nothing in the Plan, this Agreement or any other
instrument executed pursuant hereto or thereto shall confer upon the Optionee
any right to continue in the employ of the Company or any Subsidiary or shall
affect the right of the Company or any Subsidiary to terminate the employment of
the Optionee with or without Cause.

16. Governing Law. All terms of and rights under this Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to principles of conflicts of law.

17. Taxes. The Committee may, in its discretion, make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required to be withheld with respect to
the issuance or exercise of the Option including, but not limited to, deducting
the amount of any such withholding taxes from any other amount then or
thereafter payable to the Optionee, requiring the Optionee to pay to the Company
the amount required to be withheld or to execute such documents as the Committee
deems necessary or desirable to enable it to satisfy the Company’s withholding
obligations, or by any other means provided in the Plan.

 

8



--------------------------------------------------------------------------------

18. No Further Payments. For the avoidance of doubt and notwithstanding any
other provision of this Agreement or any other plan, agreement or arrangement
with the Company or any of its affiliates to the contrary, to the extent any
payment or benefit (including non-cash benefits) provided under this Agreement
(including without limitation Section 3) or any other plan, agreement or
arrangement with the Company or any of its affiliates, either alone or together
with such other payments and benefits (including non-cash benefits) which
Executive receives or is entitled to receive from the Company or any of its
affiliates, would result in the Executive being subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (or any
successor provision), with respect to such payment or benefit, neither the
Company nor any of its affiliates shall be obligated to pay any amount to
Executive (or to any other party on behalf of Executive) as a result of, or in
respect of, such excise tax.

19. Notices. All notices, requests, demands and other communications pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
if delivered in person or by facsimile or sent by nationally-recognized
overnight courier or first class registered or certified mail, return receipt
requested, postage prepaid, to the other party at the following addresses (or at
such other address as shall be given in writing by either party to the other):

If to the Company to:

American Tire Distributors Holdings, Inc.

12200 Herbert Wayne Court, Suite 150

Huntersville, NC 28078

Facsimile: (704) 947-1919

Attention: J. Michael Gaither

With a copy to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue, 47th Floor

New York, New York 10166-0193

Facsimile: (212) 351-4035

Attention: E. Michael Greaney, Esq.

If to the Optionee to the address set forth below the Optionee’s signature
below.

20. Amendments and Waivers. This Agreement may be amended, and any provision
hereof may be waived, only by a writing signed by the party to be charged.

21. Entire Agreement. This Agreement, together with the Plan, sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersedes all prior oral and written and all contemporaneous oral
discussions, agreements and understandings of any kind or nature.

22. Separability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any

 

9



--------------------------------------------------------------------------------

manner adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the maximum
extent possible.

23. Headings. The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.

24. Counterparts. This Agreement may be executed by facsimile in two
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.

25. Further Assurances. Optionee shall cooperate and take such action as may be
reasonably requested by the Company in order to carry out the provisions and
purposes of this Agreement.

26. Remedies. In the event of a breach by any party to this Agreement of its
obligations under this Agreement, any party injured by such breach, in addition
to being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The parties agree that the provisions of this Agreement shall be
specifically enforceable, it being agreed by the parties that the remedy at law,
including monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived.

27. Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement, including without limitation any dispute, claim or controversy
concerning validity, enforceability, breach or termination hereof, shall be
finally settled by arbitration in accordance with the then-prevailing Commercial
Arbitration Rules of the American Arbitration Association, as modified herein
(“Rules”). There shall be one arbitrator who shall be jointly selected by the
parties. If the parties have not jointly agreed upon an arbitrator within twenty
(20) calendar days of respondent’s receipt of claimant’s notice of intention to
arbitrate, either party may request the American Arbitration Association to
furnish the parties with a list of names from which the parties shall jointly
select an arbitrator. If the parties have not agreed upon an arbitrator within
ten (10) calendar days of the transmittal date of the list, then each party
shall have an additional five (5) calendar days in which to strike any names
objected to, number the remaining names in order of preference, and return the
list to the American Arbitration Association, which shall then select an
arbitrator in accordance with Rule 13 of the Rules. The place of arbitration
shall be New York, New York. By agreeing to arbitration, the parties hereto do
not intend to deprive any court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment or other order in aid of arbitration. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.
Judgment upon the award of the arbitrator may be entered in any court of
competent jurisdiction. Each party shall bear its or his own costs and expenses
in any such arbitration and one-half of the arbitrator’s fees and expenses.

28. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted successors and assigns.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

AMERICAN TIRE DISTRIBUTORS
HOLDINGS, INC. By:  

 

Name:   Richard P. Johnson Title:   Chairman and CEO OPTIONEE:  

 

Name:   «NAME» Address:   «Address»  

Accepted and agreed to for purposes of Section 9 only:

 

ATD HOLDINGS LIMITED By:  

 

Name:   The Director Ltd. Title:   Director